United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-1485
                        ___________________________

                                 Harry Meyer Katz

                       lllllllllllllllllllllPetitioner - Appellant

                                           v.

                             United States of America

                      lllllllllllllllllllllRespondent - Appellee
                                      ____________

                     Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                           Submitted: October 31, 2012
                            Filed: November 30, 2012
                                  [Unpublished]
                                  ____________

Before WOLLMAN, MELLOY, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

       Former federal inmate Harry Katz appeals the district court’s1 denial of his
petition for a writ of error coram nobis. We agree with the court that Katz may not

      1
        The Honorable Catherine D. Perry, Chief Judge, United States District Court
for the Eastern District of Missouri.
raise in a coram nobis petition the same claims that he previously litigated in his 28
U.S.C. § 2255 motion. See Sawyer v. Whitley, 505 U.S. 333, 338 (1992) (successive
habeas petition raising identical grounds as prior petition must generally be
dismissed); United States v. Comacho-Bordes, 94 F.3d 1168, 1173 (8th Cir. 1996)
(coram nobis relief is substantially equivalent to habeas relief, and principles barring
successive petitions apply); Azzone v. United States, 341 F.2d 417, 418-19 (8th Cir.
1965) (per curiam) (coram nobis petitioner is not entitled to review of issues that were
considered and resolved either on direct appeal or in § 2255 motion). We also find
that the district court did not err in denying the petition without a hearing or
discovery. Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                          -2-